Citation Nr: 1630142	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  11-03 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than September 30, 2009, for the award of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for service-connected PTSD.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the Army from May 1968 to May 1970.  His awards and decorations include the Combat Infantry Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection and an initial 30 percent rating for PTSD, effective September 30, 2009.  In May 2016, the Veteran testified at a May 2016 Board hearing before the undersigned.  A transcript of this hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.  VVA contains VA treatment records dated in 2015 and the remaining records are duplicate copies of evidence already associated with VBMS.  Any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Earlier Effective Date

Regarding the issue of entitlement to an effective date earlier than September 30, 2009, for the award of service connection for PTSD, during the May 2016 Board hearing, the Veteran and his representative alleged that there was clear and unmistakable error (CUE) in an August 2000 rating decision that denied service connection for PTSD even though medical evidence showed this disability.  See Hearing Transcript page 21.  The RO has not adjudicated this theory of recovery for an earlier effective date.  This must be done as the allegation of CUE is part and parcel of the earlier effective date issue.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board notes, however, that the Veteran's representative expressly noted in the 2016 hearing that he was not claiming CUE in the 1998 rating decision.  This theory, therefore, shall not be considered.  

Rating for PTSD

Regarding the claim for a higher initial evaluation for PTSD, remand is required to obtain a current examination.  The most recent examination for this disability was in November 2009.  During the May 2016 Board hearing, the Veteran and his representative suggested a worsening of the Veteran's PTSD symptoms.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Given the complaints of increased symptomatology, the Board finds that the Veteran should be afforded new VA examinations in order to determine the current nature and severity of his service-connected PTSD.  See Snuffer, 10 Vet. App. 400.  

Prior to the examination, all outstanding treatment records should be obtained.  In this regard, the Veteran stated during the May 2016 hearing that he received treatment at the Richmond Vet Center in the 1990s.  Moreover, he testified that he is receiving benefits from the Social Security Administration (SSA).  The electronic file does not contain any evidence from SSA.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2).  Therefore, because the records from the SSA may contain pertinent information to the Veteran's claim, VA is obligated to obtain them.


TDIU

Finally, remand is required regarding TDIU for development of the claim.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran and his representative asserted during the May 2016 Board hearing that his PTSD prevents him from working.  Therefore, the AOJ should develop a claim for TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 
 
2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant private medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Request all treatment records from the Richmond Vet Center, to include all those dated in the 1990s.  Contact the Veteran and afford him the opportunity to provide the proper authorization to obtain such records.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  Request from SSA all of the records related to the Veteran's claim for SSA disability benefits, including medical records and copies of any decisions or adjudication, and associate them with the electronic claims file.  All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected PTSD.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

6.  Develop the issue of entitlement to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to PTSD, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).   In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
8.  Ensure compliance with the directives of this remand.  If there are any deficiencies, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

8.  Then readjudicate the claims, to include consideration of whether there was CUE in the August 2000 rating decision as part of the earlier effective date claim.  If any claim remains denied, issue an appropriate supplemental SOC and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




